i>.....,

i.\'ii

.i
..'

    

po§!

Fi|i in this information to identify your case:

2

‘ ri‘?
. -"¢*
-\.

United Siates Bankruptcy Court for the: §
§ l l ' §
§ Mh_ Distnci of Lga§é myer/1
§ Case number <ifrnown]; Chapter you are ii|ing under:
§ cl Chapier'l

§ Cl chapter 11

§ Cl chapter 12

§ g Chapter 13
i

Uiii Uii\ii.'if}i.'.il EWEUSE 33
E§ioii‘i‘i'$i{iEE-;iii

Check if this is an
amended filing

Officia| Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy env

The bankruptcy forms use you and Debtar 1 to refer to a debtor filing alone. A married couple may file a bankruptcy ease together-called a
joint nasa-and in joint cases, these forms use you to ask for information from both debtors. For example. if a form asks, “Do you own a car,"
the answer would be yes if either denver owns a car. When information ls needed about the spouses separately, the form uses Debtor 1 and
Debtor 2to distinguish between them. in joint cases, one of the spouses must report Infon'natlon as Debtor 1 and the other as Debtor 2. The
same person must be Dehtor 1 in all of the fon'ns.

Be as complete and accurate as possibla. lftwo married people are filing together. both are equally responsible for supplying correct

information if more space is needet.i. attach a separate sheet to this fonn. On the top of any additional pages, write your name end case number
(lf known). N\swer every question.

m ldentify `¥oursell

 

 

 

 

 

 

 

 

 

§ AbouiDebwr’l'

5 1. Your full name ' ` " ` ' ` ` "

§

§ Wl'ife the name that is on your D ' §
§ govemment-issued picture , mm €
5 identification (for exampiel Fl tname ‘ = F|rst name §
§ your driver’s license or @n€€ §
i PBSSP°“)' Midi$'ie name M§ddi,e name _§ §
g Bring your picture Ef`€/I"V)JW h § §
identiiicafloh 10 yOL|r meeting LaSi name =.' _ Last name §

with the trustee

Suffix {Sr.. Jr., |l. |ii)

` ' if sum [sr., Jr., u, nn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Al| other names you
have used in the last 8 First name ' First name -
§ years §
include your married or Middie name Middie name
maiden names §§ _ i
i_ast name il Lasiname §
§ Firsi name Firsi name §
Midd|e name ii § Middle name
§ Last name § Lasi name §
ii
§ :
§ 3. only the last 4 digits er
§ yourSocialSeeu\-ity m `Xx”lj_ll §XXX _xx"__._______
number or federal on . OR
j individual Ta)tpayer . =
identification number gm _ XX "______ ______ _______ ___ 9)0¢ - XX ‘“__.._ _ ____ _ §
(|T|N) §
OfiiCiB|'FOFrii 101 'Voluntary Petition for |ndividnals~Flllng for Blnl¢ruptcy page ‘i

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Eni. 04/18/19 12255:25 PQ. 1 Oi 8

§ .
senior 1' ij i 61 i’ic’_ €,
Hrlii;Nai'rie. Mi

d lieer

 

 

idea §§Mm/manri amerinet

 

4. Any business names
and Emp|oyer
identification Numbers
(E|i'i|) you have used in
the last B years

include trade names and
doing business as names

 

 

 

 

 

`Q’|hava not used any business names or E|Ns. i:.i l have not used any business names or E|Ns.
Business name Business name

Eusiness name Eusinoss name

EN _ _______ - _______

 

 

 

s. where you live

' ii center 2 lives ai a different address

15 419

 

- Nnmber asset dunbar super

 

 

Voiuoi/m i/i/A iii/394

 

 

' City Siate Z|P Code

 

 

city J stare ziP code
Di f,f`C€.
county ` Cf\l-lmiil

117-§§ if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

if your mailing address is different from the one
above, iill it in here. Noia that the court will send
any notices to you at this mailing address

90 E)o>< L/OQ¢!

 

 

 

 

 

 

 

 

 

Number Street Numi:ier Street
§ i
i ;
` P;O: Eioie Pl:O. Eo;t
F¢ am coe
§ Ciiy state ziP code Ciiv Siale ZiP Code
e. Why you are choosing Chsck ona: §1 `f Checii one:
this district to file for ‘-
' bankruptcy El over ina last 180 days before ming ins petition El over the last 130 days before iiiing this petitionl
l have lived in this-district longer than in any | hare lived in iiiia district iongerti'ien iri.any
other district §`l ‘_;'-§j other district
w i have another reason. Expiain. in | have another reason Expiain.
(Sae 28 U.S.C. § 1408.) §§ '~ (See 28 U.S.C. § 1408.)

Ofiioiai Form 101

 

 

 

 

iv`um mo m nU'i~ Oi`idr‘)’l
Co=)ni~;/ y loew

 

 

 

 

 

 

Voiuntary Petition for individuals Fiiing for Bankruptcy page 2

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Eni. 04/18/19 12255:25 PQ. 2 Oi 8

 

Dei:iti:ir 1 |Q lane g YEIQE é/‘élo'?éfz fl Casa number {irimown:l

l'E'st Narrie Middie Name Lesi Neme

Teil the Court About Your Baniiruptcy case

 

; 7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b} for individuais Fiiing

gankmpt¢y code you for Bankruptcy {Fon-n 2010)). Also, go to the top ot page 1 and check the appropriate box.
are choosing to tito
under Cl Chapter 'i'

Ci Chapter 11
L_.i Chapter 12

gChapter 13

 

,w.->-.-»-w

- ii. How you will pay the fee Cl l will pay the entire fee when l file my petition. F'iease check with the cierk's ofnce in your
local court for more details about how you may pa`y. Typical|y. if you are paying the fee
yourseit, you may pay with cash, cashiers check, or money order. lt your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

pti need to pay the fee in.instaiiments. |f you choose this»option, sign and attachthe
Appiication for individuals to Pay The Fiii'ng Fee in instaiimenis (Offic:ia| Forn'i 103A).

i:l i request that my fee be waived (You may request this option oniy- if you are fiHng for Chepter 7.
By |aw, a judge may, but is not required to. waive your fee. and may do so only if your income is
less than 150% of the ofiicial poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option1 you must nil out the Appiication to Have the
Chapter 7 Fiii'ng Fee Weived (Ofl"icial Forrn 1033) and fiie it with your petition.

 

 

 

 

 

- 9. Have you filed for ;EI`NG
bankruptcy within the _`
last 3 years? , 13 Yes. ois.irioi' when MM! DD !WW case number
Disirioi ____,________________________ When __________________ Case number
MMJ' DDi'Y‘i‘¥Y
Dislrict When Caso number
MM.i DD!YYYY
' 10. Are any bankruptcy mo
cases pending or being U _ _
filed by a spouse who is Ye$- 139wa R€ia“°“s**pi°¥°“
not films th‘s ca_se with District When Case number, iikriown
yal.l, 0|' by 8 business MM ;DD ;YYYY
partner, or by an
effiliai:e?
Debtor Relationship to you
District When Caso numberl if known
MM i' DD i' YYYV
11. Do _you rem your Cl No. soto line 12.
res'de"°e? q Yes. Has your landlord obtained an eviction judgment against you?
d No. Go to line 12.
n \’as. Fil| out initial Siai‘emeni Abouf an Eviction Ji.idgrrient Against You (Form 101A) and tile it as
port of this bankruptcy petition
Ofiioiai Foi'm 101 ‘l.i'oluntary Petition for individuals Fi|ing for Bankruptcy page 3

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Ent. 04/18/19 12255:25 PQ. 3 Oi 8

Debtor1 ' "' Case number wisdom
F arne Middis Narne Las‘l arne

 

Report About Any Buslnesses ‘{au cwa as a Solo Proprletor

‘ 12. Are you a sole proprietor H§Q_ 60 10 pan 4_
1 of any full- or part-time

 

hus|ness‘? l;i res Narne and location of business
' A sole proprietorship is a

business you operate as an

individuai, and id not a "‘a‘“e °' °“S'“°“- " a“¥

separate legal entity such as

a oratlon. annershi , or
LLcCof.p p p NUI'HU&I’ Sli’eet

 

|f you have more than one
sole propr|etorship, use a
separate sheet and attach it
wm pardon

 

 

Cicy State' ZIP Code

Check the appropriate box to describe your business;

E| Hedrm card eusiness iad deemed in 11 u.s.c. § 101(27A))
Ei single Asset-Redl~£srare cas dennedin~ 1-1- U-.S.C. § 101(51-3~)}
n Stockbroker(as defined in 11 U.S.C. § 101 (53A)}

Ei commodity anker res defined in 11 u.S.c. § 10116)}

m -.None of the above

‘- 13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy ends and most-recent-balanoe~sheet,-atatement‘ofoperations, cash-flow-staternent. and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure ln 11 U.S.C. § 1116(1}{5].

debtor?
‘ l ' 1.
For a definition of small m am notan under Chepter 1

business debtor, see El No. Lmn filing under Ghapter 11, but l-arn N.OT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankn.lptcy Code.

n Yee. l arn nling under Chapter 11 and l am a small business debtor according to the dennition in the
Banl<ruptcy Code.

m Report ll You Dwn or Ha\re Any Hazardous Froperty or Any Fmperty That Noods immediate intention

 

14. Do you own or'have any 350
1 property that poses orie
alleged to pose a threat m YES~ What is the hazard?
of imminent and
identifiable hazard to
pubiic'hea`ith or safety?
Or do you own any

:::::g:tt:::t::;::? |f immediate attention is needed, why is it needed?

 

 

 

For example, do you own
perishable goods or livestock
that must be fed, or a building
that needs urgent repairs ?

 

Where ls the property?

 

 

 

Numbar Street
City State ZlP Code
Ofiiclal Form 101 Votuntary Petltion for individuals Fiilng for Bankruptcy page 4

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Ent. 04/18/19 12255:25 PQ. 4 018

Debtor1

Fi`rst' t\lam e

Mldd|e Neme

"‘ ir'i`

least Nema

Case number (ii' known

 

Explain Your Ef'lol'ts to kocelve a Brleflng About credit counseling

is Tell the court whether
you have received a
briefing about credit
counseling

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
tn.ithfully check one cf the
following choices if you
cannot do so. you are not

engine idr-ie.

if you tile enyway. the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofliciai Forrri 101

 

Abdi,it oebiort '

You must check one.'

ii l received a briefing from an approved credit

counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

m l received a briefing from an approved credit
counseling agency within the 180 days before i

filed this bankruptcy petition, but I do not have a 7

certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST die a copy of the certificate and payment = '

plan, if any.

n l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 't
days after i made my request, and exigent
circumstances merit a 311-day temporary waiver
cf the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefingl why
you were unable to obtain it before you filed for
bankruptcy and what exigent circu instances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do riot dosc, your case
may be dismissed

Any extension of the 311-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about
credit counseling because of':

cl |ncapacity. l have a mental ii|ness cr a mental fr;

deficiency that makes rne
incapable of realizing or making
rational decisions about finances

D-Dmhwlv»` " M\.ii=h\.niaaldisabil¢` "ve=uS-°~Sme
to be'unab|e to participate in a
briefing in person. by phone, or
through the internet, even after t
reasonably tried to dc so.

m Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must tile a

motion for waiver ofcredit counseling with the court 77

Votuntary Petition for individuals Fi|ing for Bankruptcy

You must check one.'

: i;} l received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attact'i a copy of the certificate and the payment
plan, if any, that you developed with the agency.

. :-r."r m l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition,. but ldo not have a
certificate of completion

within 14 days after you tile this bankruptcy petiticn,

you MUST file a copy of the certificate and payment
plan, if any.

71.‘ El i denny that i asked far credit counsean

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 311-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefingl why
you were unable to obtain it before you filed for
bankruptcyl and what exigent circumstances
required you to file this oase.

Ycur case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcyl

|f the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you tile.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
characterizedd if any. if you do not do.so, your case
may be dismissed

Any extension of the SO-day deadline is granted
only for cause and is limited to a maximum of 15
days.

j '_; i:l l am not required to receive a briefing about

credit counseling because of:

cl incapacity l have a mental illness or a mental f
deficiency that makes me
incapable of realizing or making
rational decisions about finances

|:l cleabiiii.y. big physicai' disabudy" cases me
to b'e unable to participate in a
briefing in person, by phone, or
through the intemei, even after l
reasonably tried to do so.

Ei Active duty. l am currently on active military
duty in a military combat zone.

lt you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

case 5

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Ent. 04/18/19 12255:25 PQ. 5 018

Dl'&n

Hi‘mNH'ftB.

Debto" 'r 1`

Ml ddie?Natn a '

é. dealer-lumber rml-nut

m Answer Those Questions for Reportlng Furposss

 

z io. what kind or doors do
' you have?

16a Are your debts primarily consumer debts? Consumsr debts are donnell in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal. family, or household purposell

L_-l No. soto line icb.
q‘res. Go'toiine 17.

16b. Are your debts primarily business debts? Busl'ness debts are debts that you incurred to obtain
money for a business cr investment or through the operation of the business or investment

[] No. Go to line 16c.
l;] Ves. Go to line 1?.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

1?. Are you filing under
chapter 'rr

`El/No. l am not filing under Chapter 7. Go to line 18.

no you estimate that after El Yes. | am ming under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and
administrative expenses
are paid that.funds will be
available lfor distribution
to unsecured creditors?

`r 1a How many creditors do

administrative expenses are paid that funds will be available to distribute to unsecured creditors?
m Nc
n Yes

H'MQ

|Z.l 1,000~5,000

ill 25,001-50,000

 

you estimate that you Cl sues El 5,001_10.000 El sc,ool-loc,ooo
°W°? El loo-199 |Zl 10,001-25.000 l._.i nolo than 100.000
|`_`i 200-999
; io. now moon do you 11 cosmetic Et_cl.mcnlll_clomillioo El moscow-si union
estimate your assets-ts El '50,001<§.100.000 Cl s1 u,uuo.ool-sso million l'.'i s1 .oco,occ.col-$io billion
be “'°"*""` $100.0olssoo.ooo Cl $50,000,001-$100 million El slo,coo,ooo,ool-ssu billion

|:l $500.001-$1 million

Cl slco.ooo.nol-$soo million

C] Moro than sec billion

 

1 20. How much do you
` estimate your liabilities
to be?

U $o~$so.ooo

El ssa.oolsloo.oou
El $100,001-$500,000
H’ssoo,ool-$l million

El $1,000,001-$10 million

El $10.000,001-$50 million
El 550.000.001-5100 million
El $100.000,001-$500 million

ill $500,000,001-$1 billion

Ei $1.000,000,001-$10 billion
iii $lo,ooo,ooc,ool-$sc billion
cl Mcre than $50 billion

 

' For you

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lfl have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter ?, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to pmceed

under Chapter ?.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out

7 thiedocument,.l haveobtained end lead tiie.ninicerequired by 11 U.S.C. §342£\>).

l request relief in accordance with the chapter of title 11, United Sfates Code. specilied in this petition

| understand making a false statementl concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C.§§152. 1341.1519. and 3571.

x®‘é&“v-/ ib£%n£w"/ x
Slgnature of Debtor 1

-/13».

MM IDD l'Y\’Y‘(

"E-lteoutedon

 

Signature of Debtor 2

incomech

MMJ'DD iYYYY

 

Oflicial Fon'n 101

Vo|untary Petit|on for individuals Filing for Banlcruptcy

Page 5

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Elit. 04/18/19 12255:25 PQ. 6 Of 8

Dab‘lgr‘l t _ . e., _ _ .. a , N. Case number (lrxnowni
Fi`rst Name Middie Nlme Last Name

 

i, the attorney for the debtor{s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, Un'rted States Code, and have explained the relief
available under each chapter for which the person is eligible | also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and. in a case in which § 707(b)(4)(D) appliesl certify that | have no

lf ¥°U are not represented knowledge after an inquiry that the infon‘nation in the schedules filed with the petition is incorrect.
hyatt attomey, you do not .

, For your attomey, if you are
` represented-by one

 

 

 

 

 

 

 

 

; need to tile this page. x
: ` Date
Signature of Attorney for Deblor MM f DD l"l’Y\’Y
Prlnted name
Firm name
Number Sireet
City ' State Z|P Code
Ccintact phone Email address
Bat number Siate

 

Di’i'lCiB| FOrm 101 Voluntary Petltion for lndivlduals Flling for Bankruptoy . page 7

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Ent. 04/18/19 12255:25 PQ. 7 Of 8

 

 

Debm,q D[Q ne !§£Q ge l..EvaguM`,k,,,,,, Casa number trrknnwnl
Firm Name Mi d|e blame `LestNeme

 

For you if you_ are nlan this The law allows you. as an individual. to represent yourself in bankmptoy court, but you
l ba"kl'l-IPW¥ Wlth°'~ll’- an should understand that many people find it extremely difficult to represent
' attorney themselves successfully Because bankruptcy has long-term financial and legal

consequences you are strongly urged to hire a qualified attorney.
lf`you are represented by ,
an an°mey, you do not `i`o be successfu|, you must correctly tile and handle your bankruptcy case.`l'he rules are very

need to file this page_ technical. and a mistake or inaction may affect your rights. For examplel your case may be
dismissed because you did not file a required document pay a fee on time, attend a meeting or
hearing, or cooperate with the oourt, case trustee. U.S. trustee. bankmptcy administrator, or audit
firth if your case is selected for audit. |f that happens, you could lose your right to file another
case, or you may lose protections, including the beneEt of the automatic stay.

You must list all your property and debts ln the schedules that you are required to tile with the
courts Evett if you plan to` pay a par.'tl.cul.ar.d.ebt oldsl.d.eot your bemupmy,ywmstumumtdebt
in your schedules if you do not list a debt, the debt may not be disoharged`. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfu|. and complete
Banltruptcy fraud is a serious crlmo; you could be fined and |mprisoued.

lf you decide to tile without an attorney, the court expects you to follow the miss as if you had
lured an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Co`de, the'Federal Rules o`f

`Bankruptcy Procedure, and the local rules of the court in which your case`ls flled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences'?

UNo

Yoe

Are you aware that bankruptcy fraud is a'serlous'crirne'- and that lf`your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

`a-/YBS

Did you pay or agree to pay someone who ls not an attorney to help you fill out your bankruptcy fonns?
No

El Yes‘ Name oi'i-"erson -
Attach Bankmp!cy Petilion P.reparer’s Notice, Declaration, and Signature {Ofl'lcial Form “l"l$-}.

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l
have read and understood this.notice.\ and-l arn aware that .fillngabankruptcy-case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

ici iiith E::A,¢M,h ,¢' X

 

 

Signature of Debtor 1 Signature of Debtor 2
Dats H ‘ l 2 "_2§ 212 Date
MMlDD lYYYY MMi DDlYYY‘r'
Goniact phone Contact phone

 

 

 

Cell phone 353- 6 q/ " qqzé Cell phone
Emaii address ¢l?\¥le. g f=@l Q=h¢r m¢'l¢§:;grv\ Emailadtlress

 

 

Ofl'lclal Form 101 Voluntary Pelition for lndividuals Filing for Bankruptcy page 8

CaSe 19-41238-BDL DOC 1 Filed 04/18/19 Ent. 04/18/19 12255:25 PQ. 8 Of 8

